Case 0:20-cv-61249-WPD Document 15-1 Entered on FLSD Docket 09/30/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                           CASE NO. 20-61249-CIV-DIMITROULEAS

   JHON SARMIENTO, Individually and
   on behalf of all others similary situated,

          Plaintiff,
   vs.

   SCHEAR CONSTRUCTION, LLC, a
   Florida Limited Liability Company,

          Defendant.


                        JOINT PROPOSED SCHEDULING ORDER

          THIS MATTER is before the Court on the parties’ Joint Scheduling Report, filed

   pursuant to Local Rule 16.1 of the United States District Court for the Southern District of

   Florida. It is hereby ORDERED AND ADJUDGED that:

          (A)    This case shall be assigned to the standard track pursuant to Local Rule 16.1(a).

          (B)    The parties shall adhere to the following case deadlines:

          October 13, 2020             Initial disclosures

          October 23, 2020             Moving for joinder of parties and amendment of pleadings

          March 12, 2021               Plaintiff’s Rule 26(a)(2) expert disclosures

          April 16, 2021               Defendants Rule 26(a)(2) expert disclosures

          May 21, 2021                 Rebuttal Rule 26(a)(2) expert disclosures

          July 30, 2021                Fact and expert discovery deadline

          September 10, 2021           Dispositive pretrial motions deadline

          November 12, 2021            Deadline to file all other pretrial motions
Case 0:20-cv-61249-WPD Document 15-1 Entered on FLSD Docket 09/30/2020 Page 2 of 2




            August 20, 2021                 Deadline to complete mediation

            ________________                 Pretrial Status Conference [proposed January 2022]

            ________________                 Trial [proposed Court’s two-week trial calendar beginning
                                             on February 18, 2022].

            (C)    The parties have not reached any agreements as to the preservation, disclosure, or

   discovery of documents, electronically stored information at this time.

            (D)    The parties have not reached any agreements for asserting claims of privilege or

   protection of trial preparation material after production.          The parties may move for a

   confidentiality order at a later date.

            DONE AND ORDERED, in Chambers, at Miami, Miami-Dade County, Florida, this

   _____day of ______________, 2020.


                                                           WILLIAM P. DIMITROULEAS
                                                           United States District Judge

      cc:     All counsel of record




                                                       2
